Case: 17-20814      Document: 00514824827         Page: 1    Date Filed: 02/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 17-20814                            FILED
                                 Conference Calendar                 February 6, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MATTHEW MCCALLISTER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:05-CR-44-1


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.

PER CURIAM: *
       The attorney appointed to represent Matthew McCallister has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
McCallister has not filed a response.
       During the pendency of this appeal, McCallister completed the sentence
imposed upon revocation of his supervised release and is no longer in custody.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20814    Document: 00514824827    Page: 2   Date Filed: 02/06/2019


                                No. 17-20814

The district court did not impose an additional term of supervised release.
Accordingly, there is no case or controversy for this court to address. See
Spencer v. Kemna, 523 U.S. 1, 7 (1998); United States v. Lares-Meraz, 452 F.3d
352, 354-55 (5th Cir. 2006).
      The appeal is therefore DISMISSED AS MOOT, and counsel’s motion for
leave to withdraw is DENIED as unnecessary.




                                      2